

	

		II

		Calendar No. 90

		109th CONGRESS

		1st Session

		S. 873

		IN THE SENATE OF THE UNITED STATES

		

			April 21, 2005

			Mr. Durbin introduced

			 the following bill; which was read the first time

		

		

			April 22, 2005

			Read the second time and placed on the

			 calendar

		

		A BILL

		To amend title XVIII of the Social Security

		  Act to deliver a meaningful benefit and lower prescription drug prices under

		  the medicare program.

	

	

		1.Short titleThis Act may be cited as the

			 Medicare Prescription Drug Savings and

			 Choice Act of 2005.

		2.Establishment of

			 medicare operated prescription drug plan option

			(a)In

			 generalSubpart 2 of part D

			 of the Social Security Act is amended

			 by inserting after section 1860D–11 the following new section:

				1860D–11A.Medicare operated prescription drug plan

		  option(a)In

				generalNotwithstanding any

				other provision of this part, for each year (beginning with 2006), in addition

				to any plans offered under section 1860D–11, the Secretary shall offer one or

				more medicare operated prescription drug plans (as defined in subsection (c))

				with a service area that consists of the entire United States and shall enter

				into negotiations with pharmaceutical manufacturers to reduce the purchase cost

				of covered part D drugs for eligible part D individuals in accordance with

				subsection (b).

						(b)NegotiationsNotwithstanding section 1860D–11(i), for

				purposes of offering a medicare operated prescription drug plan under this

				section, the Secretary shall negotiate with pharmaceutical manufacturers with

				respect to the purchase price of covered part D drugs and shall encourage the

				use of more affordable therapeutic equivalents to the extent such practices do

				not override medical necessity as determined by the prescribing physician. To

				the extent practicable and consistent with the previous sentence, the Secretary

				shall implement strategies similar to those used by other Federal purchasers of

				prescription drugs, and other strategies, to reduce the purchase cost of

				covered part D drugs.

						(c)Medicare

				operated prescription drug plan definedFor purposes of this part, the term

				medicare operated prescription drug plan means a prescription drug

				plan that offers qualified prescription drug coverage and access to negotiated

				prices described in section 1860D–2(a)(1)(A). Such a plan may offer

				supplemental prescription drug coverage in the same manner as other qualified

				prescription drug coverage offered by other prescription drug plans.

						(d)Monthly

				beneficiary premium

							(1)Qualified

				prescription drug coverageThe monthly beneficiary premium for

				qualified prescription drug coverage and access to negotiated prices described

				in section 1860D–2(a)(1)(A) to be charged under a medicare operated

				prescription drug plan shall be uniform nationally. Such premium for months in

				2006 shall be $35 and for months in succeeding years shall be based on the

				average monthly per capita actuarial cost of offering the medicare operated

				prescription drug plan for the year involved, including administrative

				expenses.

							(2)Supplemental

				prescription drug coverageInsofar as a medicare operated prescription

				drug plan offers supplemental prescription drug coverage, the Secretary may

				adjust the amount of the premium charged under paragraph (1).

							(3)Requirement for

				at least one plan with a $35 premium in 2006The Secretary shall ensure that at least

				one medicare operated prescription drug plan offered in 2006 has a monthly

				premium of

				$35.

							.

			(b)Conforming

			 amendments

				(1)Section 1860D–3(a) of the

			 Social Security Act (42 U.S.C.

			 1395w–103(a)) is amended by adding at the end the following new

			 paragraph:

					

						(4)Availability of

				the medicare operated prescription drug plan

							(A)In

				generalA medicare operated

				prescription drug plan (as defined in section 1860D–11A(c)) shall be offered

				nationally in accordance with section 1860D–11A.

							(B)Relationship to

				other plans

								(i)In

				generalSubject to clause

				(ii), a medicare operated prescription drug plan shall be offered in addition

				to any qualifying plan or fallback prescription drug plan offered in a PDP

				region and shall not be considered to be such a plan for purposes of meeting

				the requirements of this subsection.

								(ii)Designation as

				a Fallback planNotwithstanding any other provision of this

				part, the Secretary may designate the medicare operated prescription drug plan

				as the fallback prescription drug plan for any fallback service area (as

				defined in section 1860D–11(g)(3)) determined to be appropriate by the

				Secretary.

								.

				(2)Section 1860D–13(c)(3) of such Act (42

			 U.S.C. 1395w–113(c)(3)) is amended—

					(A)in the heading, by inserting and

			 medicare operated prescription drug plans after Fallback

			 plans; and

					(B)by inserting or a medicare operated

			 prescription drug plan after a fallback prescription drug

			 plan.

					(3)Section 1860D–16(b)(1) of such Act (42

			 U.S.C. 1395w–116(b)(1)) is amended—

					(A)in subparagraph (C), by striking

			 and after the semicolon at the end;

					(B)in subparagraph (D), by striking the period

			 at the end and inserting ; and; and

					(C)by adding at the end the following new

			 subparagraph:

						

							(E)payments for expenses incurred with respect

				to the operation of medicare operated prescription drug plans under section

				1860D–11A.

							.

					(4)Section 1860D–41(a) of such Act (42 U.S.C.

			 141(a)) is amended by adding at the end the following new paragraph:

					

						(19)Medicare

				operated prescription drug planThe term medicare operated

				prescription drug plan has the meaning given such term in section

				1860D–11A(c).

						.

				(c)Effective

			 dateThe amendments made by

			 this section shall take effect as if included in the enactment of section 101

			 of the Medicare Prescription Drug, Improvement, and Modernization Act of 2003

			 (Public Law 108–173; 117 Stat. 2071).

			

	

		April 22, 2005

		Read the second time and placed on the

		  calendar

	

